Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the application No. 17/119,077 filed on 12/11/2020.

Election/Restrictions
Applicant’s election without traverse of Species 1 of Figure 10 (claims 1-6) in the reply filed on 07/01/2022 is acknowledged. Currently, claims 7-20 are withdrawn.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449.  These IDS has been considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) / 102(a)(2) as being anticipated by US Pub # 2018/0114905 to Yu et al. (Yu).
Regarding independent claim 1, Yu discloses a display device (Yu discloses in ¶0006 that a flexible substrate used to facilitate manufacturing of display devices) having pixels (See Yu Fig. 14B: 1216 or Fig. 15F: 1216 and claim 69; ¶0042 and 0071 explicitly discloses that electronic devices 1216 includes a plurality of pixel) formed on a first surface of the resin substrate (Fig. 14B: 1202 or Fig. 15F: 1202 and ¶0089) comprising:
a first layer (Fig. 14B: 1412 or Fig. 15B: 1504), formed from nitride (¶0100), being formed on a second surface (second surface is considered the surface of the resin substrate that 1412 and 1414 are formed) of the resin substrate (1202), the second surface being an opposite surface to the first surface (first surface is considered the surface that 1216 is formed),
wherein a second layer (Fig. 14B: 1414 or Fig. 15B: 1508), which is a separation layer, is formed on the first layer (1412 in Fig. 14B or 1504 in Fig. 15B).
Regarding claim 2, Yu discloses wherein, the first layer of nitride is formed from SiN, TiN, or AlN (Fig. 14B: 1412 and ¶0100).
  Regarding claim 3, Yu discloses wherein, the first layer of nitride is formed from SiN (Fig. 14B: 1412 and ¶0100).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of US Pub # 2018/0122634 to Bu.
Regarding claims 4-5, Yu discloses all of the limitations of claim 1 from which this claim depends.
Yu fails to explicitly disclose wherein, the separation layer includes a poly-Si layer and wherein, the separation layer includes a poly-Si layer converted from an a-Si layer.
Bu discloses a display device comprising manufacturing a poly-silicon layer (abstract). Bu further discloses a poly-Si layer (Fig. 3: 7 and ¶0055) and wherein, the separation layer includes a poly-Si layer (7) converted from an a-Si layer (¶0043).
It would have been obvious to one of ordinary skill in the art at, or before the effective filing date of the invention to have substitute the second layer, which is a separation layer of Yu with a a-Si layer as taught by Bu in order to provide a poly-Si layer as an active layer for a thin film transistor (¶0045).
Regarding claim 6, Yu discloses all of the limitations of claim 1 from which this claim depends. Yu discloses the first layer has a thickness of 1-400nm (¶0078).
Yu fails to explicitly disclose a thickness of the first layer is larger than a thickness of the second layer.
Bu discloses wherein, a thickness of the first layer (¶0023-0024 discloses a first layer such as SiN with a thickness of 50 to 100 nm) is larger than a thickness of the second layer (¶0042 discloses a poly-Si layer with a thickness of 40-50 nm).
Bu discloses an overlapping range for the thickness of the first layer and the second layer (0023 and 0042) such that a prima facie case of obviousness exists (MPEP §2144.05.I). Additionally, as it was known in the art to use a thickness for the first layer and the second layer, it would have been obvious to one of ordinary skill in the art at the time of the invention to vary, through routine experimentation, thickness in order to optimize the functionality of the device (see MPEP §2144.05).  Further, the specification contains no disclosure of either the critical nature of the claimed thickness or any unexpected results arising therefrom and it has been held that where patentability is said to be based upon a particular chosen dimension or upon another variable recited in a claim, the Applicant must show that the chosen dimension is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pub # 2007/0054440 to Hu et al., US Pub # 2010/0167031 to Leu et al., US Pat # 9,773,853 to Tao et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHSEN AHMADI whose telephone number is (571)272-5062. The examiner can normally be reached M-F: 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHSEN AHMADI/Primary Examiner, Art Unit 2896